Citation Nr: 0321681	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the request for a waiver of overpayment of improved 
disability pension benefits, in the amount of $2,779.00, was 
timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from August 
1943 to February 1946.

This matter originated from an October 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO) that determined that the veteran had not 
filed a timely application for a waiver of his pension 
overpayment indebtedness.  When this issue was last before 
the Board of Veterans' Appeals (Board) in April 2002, 
additional development was undertaken.  That development was 
completed, and the case is ready for further appellate 
review. 


REMAND

Pursuant to the Board's April 2002 development memorandum, VA 
administrative records were obtained and have been associated 
with the claims file.  Since this evidence is pertinent to 
the veteran's claim, and since it has not been considered by 
the RO, and the veteran has not submitted a statement waiving 
such consideration, it must be referred to the RO for initial 
review.  38 C.F.R. § 20.1304 (2002). 

Secondly, the Board notes that during the pendency of this 
appeal, the veteran has apparently relocated.  There is an 
indication in the claims file as to his current location, but 
that address has not been verified.  Consequently, the RO 
must ascertain the veteran's current address.  

Accordingly, this case is REMANDED to the RO for the 
following:

The Committee should consider all of the 
evidence of record, including any records 
received subsequent to the RO's issuance 
of the statement of the case in April 
1999, and readjudicate the veteran's 
claim.  If a complete grant of the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for a waiver, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In conjunction with this 
directive, the RO should ascertain and 
verify the veteran's current address.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


